DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a temperature control device comprising a temperature control unit, a supplied heat calculation unit, and an abnormality detection unit.
The limitations of “a supplied heat amount calculation unit which calculates a supplied heat amount”, and “an abnormality detection unit which detects abnormality in temperature control”, as drafted, are elements that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. These are mathematical calculations, and nothing in the claim element precludes the step from practically being performed in the mind.  
The claim recites elements of the temperature control unit controlling the output of a heater to heat a target site, based on a sensed temperature of a sensor.  From these elements, a judicial exception is not integrated into a practical application. The claim only recites an injection molding machine, a heater, and readings from a temperature sensor at a high-level of generality.  The claim is not directed 
Accordingly, Claim 1 is directed to an abstract idea, which recites additional elements but does not integrate the judicial exception into a practical application.
Therefore, claim 1 is rejected under 35 U.S.C. 101 and does not qualify as patent-eligible subject matter.
Claims 2-7 are rejected under 35 U.S.C. 101 because they are dependent to claim 1; additionally, they are also well-understood generic claims directed to abstract ideas primarily of data manipulation and mathematical calculations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bulgrin (US5456870A).
With respect to claim 1, the prior art of Bulgrin teaches an injection molding temperature control device (Figs. 2&4, item 65) which controls output of a heater that heats a target site [Col. 18, lines 21-24], based on a detection value of a temperature sensor (Fig. 2, items 26a-d) which detects temperature of the target site of an injection molding machine [Col. 8, lines 59-62; Col. 18, lines 40-48] that injects resin into a mold using an injection machine [Col. 7, line 64 – Col. 8, line 6].  Bulgrin teaches the “target sites” as sections of the injection barrel (Fig. 2, item 12), which have surrounding heater bands (Fig. 2, items 20a-d).   Bulgrin teaches the injection molding temperature control device comprising: a temperature control unit which controls output of the heater so as to make the detection value of the temperature sensor approach a predetermined set temperature [Col. 3, line 67 – Col. 4, line 9]; and a supplied heat amount calculation unit which calculates a supplied heat amount to the target site based on a duty ratio and an electrical current value of the heater [Col. 8, lines 46-58].  
Bulgrin’s teaches the controller receives barrel zone temperatures and makes supplied heat calculations from barrel flow layers and zone temperatures [Col. 3, lines 16-21], where it predicts temperatures in barrel zones and adjusts zone duty cycles to reduce the deviation of barrel temperatures from setpoint [Col. 3, lines 22-28].
Bulgrin does not explicitly teach an “abnormality detection unit”; however, Bulgrin teaches “visual display and monitoring of the injection process not only for the thermocouple barrel layer but also for other barrel layers to more quickly determine problems such as heater burn-out, deterioration or thermal runaway [Col. 6, lines 10-16]”. 

 It would also have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the Bulgrin controller “monitoring” the injection process would compare the setpoint temperatures to the actual temperatures; and resulting temperature deviations would be used to detect heating problems and abnormalities. 

With respect to claim 4, Bulgrin teaches a radiation amount calculation unit that calculates a radiation amount from the target site to outside, based on at least any of the detection value of the temperature sensor and the supplied heat amount calculated by the supplied heat amount calculation unit [Col. 8, lines 28-37], wherein the controller detects a deviation in temperature control, based on the detection value of the temperature sensor, the supplied heat amount calculated by the supplied heat amount calculation unit, and a radiation amount calculated by a radiation amount calculation unit [Col. 11, lines 39-67].  
With respect to claim 5, Bulgrin teaches the temperature controller calculates the radiation amount by further taking consideration of a flow rate of the resin, which are classified as heat disturbances in Equation 10 [Col. 8, lines 16-23; Col. 12, lines 47-52].  
With respect to claim 6, Bulgrin teaches the supplied heat amount calculation unit calculates the supplied heat amount to the target site by considering a flow rate of the resin which flows in from an upstream side [Col. 8, lines 16-23; Col. 12, lines 47-52].  

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgrin (US5456870A), as set forth above in the rejection of claim 1, and further in view of Faillace (USRE31903E).
With respect to claim 2, Bulgrin teaches abnormal data from problems such as heater burn-out, deterioration or thermal runaway are monitored, and data is visually displayed for temperature deviations of setpoint and actual temperature.  Bulgrin teaches an estimation section which estimates a temperature of the target site based on the supplied heat amount calculated by the supplied heat amount calculation unit [Col. 4, lines 53-63].
Bulgrin does not explicitly teach an abnormality is determined by the exceeding of predetermined thresholds of temperature deviations.
However, the prior art of Faillace teaches a similar molding machine temperature control device (Fig. 3, item 12; [Col. 7, lines 30-40]) that receives temperature inputs from the heat of barrel zones (Fig. 2, item 24A; [Col. 5, lines 34-43], and controls the heat output of the barrel zone heaters (Fig. 2, item 20; [Col. 5, lines 26-32]).
Faillace teaches a “determination” section which determines abnormality in the temperature control on the basis of the deviation of the from second and third control signals – the stored reference signal and temperature signal [Clm 13] - and disables heater power output, to protect from damage from overheating [Col. 17, lines 39-45], in a case of a difference between the detection value of the temperature sensor and an estimated value of the estimation section exceeding a predetermined abnormality threshold [Clm 15].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of a predetermined abnormality threshold based on exceeding the deviation of setpoint to actual barrel temperatures, taught by Faillace, into the known molding machine controller taught by Bulgrin, ready for improvement, which would yield the predictable result of a 
With respect to claim 3, while not taught as an “estimation section within an abnormaility detection unit”, Bulgrin teaches the temperature controller compensates a heat amount used in computation, so that the difference between the detection value of the temperature sensor and the estimated value of the estimation section becomes smaller [Col. 4, lines 21-27].  
With respect to claim 7, Bulgrin teaches a molding machine temperature controller that measures barrel temperatures, controls power to barrel heating elements, and performs calculations for monitoring for temperature variation from the desired setpoint.
Bulgrin is silent on notification of the abnormality, or output stop of the heater, when the controller has detected abnormality in temperature control.
Faillace teaches performing an output stop of the heater when the controller has detected abnormality in temperature control [Col. 17, lines 39-45].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of performing an output stop of the heater when the controller has detected abnormality in temperature control, taught by Faillace, into the known molding machine controller taught by Bulgrin, ready for improvement, which would yield the predictable result of a system abnormality determined by exceeding a deviation threshold, and disabling of heater power to protect the heater from damage from overheating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742